Case 1:19-cv-03946-ENV-ST Document 7 Filed 07/11/19 Page 1 of 2 PageID #: 20




                             United States District Court
                             Eastern District of New York



                                     NOTICE OF
                                   RELATED CASE




                      The Civil Cover Sheet filed in civil action

                            19      CV 3946 PKC-RER

               indicated that this case is related to the following case(s):

                                  18-cv-5562 ENV-ST

                              ______________________

                              ______________________
Case 1:19-cv-03946-ENV-ST Document 7 Filed 07/11/19 Page 2 of 2 PageID #: 21
